t c memo united_states tax_court stephen a raymond petitioner v commissioner of internal revenue respondent sandra c raymond petitioner v commissioner of internal revenue respondent docket nos filed date stephen a raymond pro_se in docket no sandra c raymond pro_se in docket no melanie garger for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following with respect to petitioners' respective federal_income_tax for petitioner deficiency addition_to_tax sec_6651 accuracy-related_penalty sec_6662 stephen a raymond sandra c raymond dollar_figure big_number -- dollar_figure -- dollar_figure the issue remaining for decision is whether certain payments made during by petitioner stephen a raymond mr raymond to petitioner sandra c raymond ms raymond constitute alimony within the meaning of sec_71 that is deductible by mr raymond under sec_215 and that is includible in the income of ms raymond under sec_71 we hold that they do findings_of_fact some of the facts have been stipulated and are so found at the time the petitions in these cases were filed mr raymond and ms raymond lived separately in charlestown massa- chusetts and carlisle massachusetts respectively mr raymond filed his u s individual_income_tax_return return for on date and ms raymond filed her return on date the raymonds were married on date and have two children sonya and jessica who were born on date and date respectively during sonya raymond all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure we shall sometimes refer to mr raymond and ms raymond as the raymonds who was years old was a student at stanford university and jessica raymond who was years old lived at home with her mother on date mr raymond filed for divorce and on date ms raymond counterclaimed for divorce divorce proceedings on date mr raymond who was repre- sented by j walter freiberg iii mr freiberg and ms raymond who was represented by kathleen ann foley ms foley entered into a stipulation for temporary support support stipulation on date the trial_court of the commonwealth of massachusetts probate and family court department middlesex division probate_court entered a temporary order temporary order that incorporated the support stipulation the temporary order provided in pertinent part neither party shall harass or abuse each other or interfere with the personal liberty of each other the parties shall live apart with the wife having sole possession of the former marital home neither party shall convey or transfer or sell any asset except to pay normal usual obligations the husband shall maintain the existing health insurance dental insurance and life_insurance poli- cies neither party shall change any designation of beneficiaries on any policies pension or retirement plans or iras the parties shall be responsible for their own uninsured medical_expenses and shall share jessica sonya's uninsured medical_expenses equally the husband shall give the wife his net pay less dollar_figure every month on the first day of every month commencing date or thereabouts this matter will be reviewed date the husband shall give the wife a copy of his payroll advice on the first of every month legal custody of jessica shall be joint while mother shall have physical custody on a temporary basis and father shall have full and normal visitation rights provided however that the scheduling of the visitation shall be guided by the advise and counsel of jessica's mental health professional who shall advise the parties as to the most appropriate parenting sched- ule and also provided that jessica's preferences shall be respected by both parties jessica should play a role in selecting the said therapist who shall be chosen and visited within days this shall be made into an order of the court during pursuant to paragraph of the support stipula- tion that was incorporated into the temporary order mr raymond made payments in cash to ms raymond that totaled dollar_figure temporary order payments those payments constituted approxi- mately percent of the net amount of wages that mr raymond received during ie approximately percent of his gross wages for that year reduced by federal and state income taxes and social_security and medicare taxes that were withheld ms raymond used at least a portion of the temporary order payments to pay for certain expenses of sonya and jessica ray- mond mr raymond and ms raymond anticipated filing a joint_return for and they did not designate in the support stipulation that was incorporated into the temporary order that a portion of the temporary order payments was alimony and that a portion of such payments was child_support at no time during or did the probate_court conduct a review of the temporary order payments or take any other action with respect to those payments nor did mr raymond and ms raymond enter into a stipulation or agreement during or that superseded the support stipulation that was incorporated into the temporary order however during date mr freiberg mr ray- mond's attorney and robert l hernandez mr hernandez whom ms raymond employed in lieu of ms foley to represent her in the divorce proceedings sometime after the support stipulation was executed exchanged letters on behalf of their respective clients in an unsuccessful attempt to clarify and modify certain matters relating to that support stipulation on date the probate_court entered a judgment of divorce nisi relating to mr raymond's claim for divorce and a judgment of divorce nisi relating to ms raymond's counterclaim for divorce those two judgments are referred to collectively as the divorce judgments the divorce judgments provided in pertinent part husband is to pay to wife the sum of dollar_figure per month beginning date as alimony and child sup- port dollar_figure of which is alimony and which shall terminate on the first to occur the wife's death or remarriage husband's death or date and dollar_figure per month for child_support in his return for mr raymond deducted as alimony the dollar_figure in temporary order payments that he made to ms raymond during that year in the notice_of_deficiency notice issued to mr raymond for respondent determined that he was not entitled to that deduction in her return ms raymond did not include in income any of the temporary order payments that she received from mr raymond during that year in the notice issued to ms raymond for respondent determined that she received alimony of dollar_figure that was includible in her income for that year opinion mr raymond and ms raymond bear the burden of proving that respondent's determinations in the respective notices are errone- ous rule a 290_us_111 ms raymond argues that the temporary order payments are at least in part payments for child_support that are not includible in her income for that year mr raymond argues that the temporary order payments constitute alimony within the meaning of sec_71 and that therefore those payments are deductible by him and includible in ms raymond's income pursuant to sec_215 and sec_71 respectively respondent's posi- tion in these cases is that of a stakeholder sec_71 defines the term alimony_or_separate_maintenance_payment to mean any cash payment if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of sepa- rate maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 provides that sec_71 generally is not to apply to that part of any payment that the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of children of the payor spouse in applying sec_71 child_support generally may not be inferred from intent surrounding circumstances or other subjective criteria see 366_us_299 except as specified in sec_71 the exception prescribed in sec_71 is that if any amount specified in the divorce_or_separation_instrument is to be reduced upon the occurrence of a contingency specified in that instrument relating to a child eg attaining a specified age marrying dying leaving school or a similar contingency or at a time that can clearly be associated with that kind of contingency an amount equal to the amount of such reduction is to be treated for purposes of sec_71 as an amount fixed as payable for the support of children of the payor spouse on the record before us we find that the temporary order payments are alimony or separate_maintenance payments within the meaning of sec_71 and not child_support payments within the meaning of sec_71 we therefore reject ms raymond's position and sustain mr raymond's position with respect to those payments ms raymond concedes that the temporary order payments meet the definition of alimony in sec_71 specifi- cally ms raymond concedes that those payments were received by ms raymond under the temporary order that incorporated the support stipulation sec_71 and c that the temporary order does not designate the temporary order payments as payments that are not includible in the gross_income of ms raymond under sec_71 and that are not allowable as deductions under sec_215 sec_71 that mr raymond and ms raymond were not members of the same household at the time the temporary order payments were made sec_71 and that mr raymond had no liability to make the temporary order payments or to make any payments in cash or property as a substitute for those payments for any period after the death of ms raymond sec_71 nevertheless ms raymond takes the position that the temporary order payments at least in part also meet the defini- tion of payments for child_support in sec_71 in support of that position ms raymond contends the support stipula- tion that was incorporated into the temporary order implies that the temporary order payments are at least in part payments for child_support because it mentions the children of the raymonds by name and acknowledges that certain expenses were to be incurred with respect to those children and that ms raymond was to have physical custody of jessica raymond on a temporary basis ms raymond used all or a portion of the tempo- rary order payments to support the raymonds' children and the divorce judgments confirm that the temporary order payments are at least in part payments for child_support although the record supports the first two of ms raymonds' contentions sec_71 nonetheless requires us to find that the terms of the temporary order that incorporated the although ms raymond appears to contend on brief that the support stipulation that was incorporated into the temporary order was not a valid binding agreement she conceded at the trial of this case that the support stipulation that was incorporated into the temporary order is a binding agreement which i did sign the probate_court considered the support stipulation to be a valid binding agreement which it incorpo- rated into the temporary order that it entered in the raymonds' divorce proceedings pending a hearing on the merits or until further order of that court support stipulation do not fix either in terms of an amount of money or a portion of the temporary order payments any part of those payments as a sum that is payable for the support of the children of mr raymond see commissioner v lester supra pincite inferences intent or other nonspecific designations of payments as child_support are not sufficient to override the mandate of sec_71 see id except as permitted by sec_71 sec_71 does not apply here because there is no amount specified in the temporary order that was to be reduced let alone upon the occurrence of a contingency specified in that order relating to a child of mr raymond or at a time that can clearly be associated with that kind of contin- gency see sec_71 as for the third contention of ms raymond that the divorce judgments confirm that the temporary order payments are at least in part for child_support we find nothing in those on date we denied ms raymond's motion to reopen the record in these cases to admit into evidence an order issued by the probate_court on date order which denied a motion filed with that court by ms raymond for court definition and verification that the temporary order payments were payments for child_support assuming arguendo that the order were part of the trial record in these cases it would not have changed our holdings in this connection we note that in dictum in the order the probate_court stated the parties entered into a stipulation which designated such contribution by husband to wife as alimony and child_support even if the order were part of the record herein we would not be bound by such dictum in any event on the record before us we have found that the temporary order did not designate that a portion of the temporary order payments was alimony and that a portion of such payments was child_support judgments to suggest that the probate_court was retroactively changing the temporary order so as to designate that the temporary order payments constitute at least in part child_support based on the entire record before us we find that ms raymond has failed to satisfy her burden of proving that the temporary order payments were for child_support and not alimony we further find that mr raymond has satisfied his burden of proving that the temporary order payments were alimony and not for child_support accordingly we sustain respondent's determination under sec_71 with respect to ms raymond and we reject respondent's determination under sec_215 with respect to mr raymond to reflect the foregoing decision will be entered for petitioner in docket no decision will be entered under rule in docket no ms raymond relies on and mr raymond and respondent discuss and distinguish our memorandum opinion in heller v commis- sioner tcmemo_1994_463 the heller cases were recently remanded in an unpublished disposition of the appeal of those cases by the u s court_of_appeals for the ninth circuit heller v commissioner 103_f3d_138 9th cir in any event we find heller as well as the other cases on which ms raymond relies to support her position to be factually distinguishable from the present cases
